UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2525



TUAN DONG YONG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-641-908)


Submitted:   October 26, 2005            Decided:   November 21, 2005


Before WIDENER, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Hanbin Wang, New York, New York, for Petitioner. Peter D. Keisler,
Assistant Attorney General, M. Jocelyn Lopez Wright, Dennis J.
Dimsey, Lisa Wilson Edwards, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tuan Dong Yong, a native and citizen of the People’s

Republic of China (“PRC”), petitions for review of an order of the

Board of Immigration Appeals (Board) affirming the immigration

judge's order denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT).

We deny the petition for review.

          Yong does not challenge the immigration judge’s denial of

his asylum application as untimely. See United States v. Al-Hamdi,

356 F.3d 564, 571 n.8 (4th Cir. 2004) (stating that issue not

raised on appeal is waived); Edwards v. City of Goldsboro, 178 F.3d

231, 241 n.6 (4th Cir. 1999) (same).    Yong’s appeal is therefore

limited to the denial of his application for withholding of removal

and protection under the CAT.

          To establish eligibility for withholding of removal, an

alien must show a clear probability that if he was removed to his

native country, his “life or freedom would be threatened” on a

protected ground.   8 U.S.C. § 1231(b)(3)(A) (2000); see Camara v.

Ashcroft, 378 F.3d 361, 370 (4th Cir. 2004). A “clear probability”

means it is more likely than not the alien would be subject to

persecution.   INS v. Stevic, 467 U.S. 407, 429-30 (1984).    “The

burden of proof is on the applicant for withholding of removal

. . . to establish that his or her life or freedom would be

threatened in the proposed country of removal” on account of a


                                - 2 -
protected ground.    8 C.F.R. § 1208.16(b) (2005).       A showing of past

threat to life or freedom on such a ground creates a rebuttable

presumption that the threat would recur upon removal.             8 C.F.R.

§ 1208.16(b)(1)(i); Camara, 378 F.3d at 370.               Withholding of

removal is mandatory if the alien meets the standard of proof.

Stevic, 467 U.S. at 429-30.

             Furthermore,   to   qualify    for   protection     under   the

Convention Against Torture, a petitioner bears the burden of

demonstrating that “it is more likely than not that he or she would

be tortured if removed to the proposed country of removal.”                 8

C.F.R. § 1208.16(c)(2) (2005).      “[An] applicant need not prove the

reason for the torture, nor that she has a well-founded fear of it

. . .   .”    Camara, 378 F.3d at 371.

             We find that substantial evidence supports the Board’s

ruling that Yong failed to prove he is eligible for mandatory

withholding of removal or protection under the CAT, and Yong fails

to show that his evidence compels a contrary result.           For example,

Yong claimed his wife had a forced abortion, but the abortion

certificate submitted to corroborate that claim establishes only

that his wife had an abortion, not that it was forced.            Moreover,

Yong    submitted   no   declaration   or    affidavit    from    his    wife

corroborating his story and the circumstances of his departure.

Nor were any similar statements provided by Yong’s parents, with

whom Yong, his wife, and his son apparently live.         The immigration


                                  - 3 -
judge    properly   concluded    that    this   corroborating       evidence   is

available and should have been submitted by Yong.

            The immigration judge also had before him the State

Department’s 2002 Country Report for China.                  The 2002 Report

reflects that in September 2002, following Yong’s wife’s alleged

forced abortion in 1999, the PRC enacted a new law that prohibited

forced abortions and sterilizations.             Under the new law, local

officials are prohibited from employing forced procedures, and

instead,    administer   their    population     control    policies    through

“education, propaganda, and economic incentives.”               We therefore

find that Yong has not shown that it is more likely than not that

he will be sterilized now.       Even if Yong is subjected to additional

fines,    such   fines   in   and   of    themselves   do     not    constitute

persecution.     Chen v. INS, 195 F.3d 198, 204-05 (4th Cir. 1999).

            Yong counters that the immigration judge’s ruling was the

result of ineffective assistance of counsel.               To properly allege

such a claim, a petitioner must submit an affidavit setting forth

the relevant facts in detail, including the agreement that was

entered into with former counsel with respect to the actions to be

taken and what counsel did or did not represent to the alien in

this regard.     See Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA

1988).     In addition, before allegations of ineffective assistance

are presented to the Board, former counsel must be informed of the

allegations and allowed an opportunity to respond.                    Counsel’s


                                    - 4 -
response or his failure or refusal to respond should be submitted

with the motion.     If the alien asserts that prior counsel’s

handling of his case involved a violation of ethical or legal

responsibilities, “the motion should reflect whether a complaint

has been filed with appropriate disciplinary authorities regarding

such representation, and if not, why not.”      Id.   Finally, a movant

must show prejudice as a result of the alleged ineffectiveness.

Rusu v. INS, 296 F.3d 316, 324 (4th Cir. 2002).       We need not decide

if Lozada’s requirements were satisfied because even assuming that

they were, we would nevertheless conclude that Yong’s claim is

meritless, as, based on the 2002 Report, Yong fails to demonstrate

that he was prejudiced by his attorney’s actions.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 5 -